Case 18-17662-LMI   Doc 147   Filed 07/20/20   Page 1 of 8
Case 18-17662-LMI   Doc 147   Filed 07/20/20   Page 2 of 8
                      Case
SECTION 6: WHERE TO SEND THE18-17662-LMI  Doc
                             COMPLETED LOAN   147 Filed APPLICATION
                                            FORGIVENESS 07/20/20 Page 3 of 8
Return the completed form and any documentation to:                   If you need help completing this form, call:
(If no address is shown, return to your loan holder.)                 (If no information is shown, call your loan holder.)

American Education Services                                           Phone: 800-233-0557
P.O. Box 2461
Harrisburg, PA 17105-2461                                             Or visit aesSuccess.org
Fax: 717-720-3916

SECTION 7: INSTRUCTIONS FOR COMPLETING THE APPLICATION
Throughout this application, all references to “the Department” mean the U.S. Department of Education.
Before completing Sections 2-4, carefully read the entire application. Be sure to provide all requested information. Enter your
name and Social Security Number at the top of page 2. Type or print using dark ink. Show dates as mm-dd-yyyy (for example,
show “January 31, 2018” as “01-31-2018”).
The chief administrative officer (CAO) of the school or educational service agency where you performed your
qualifying teaching service must complete Section 5.
If you taught at more than one school or for more than one educational service agency during the same academic year, the
CAO from one of the schools or educational service agencies may complete Section 5. However, all of the schools and/or
educational service agencies must be listed. If you taught at different schools or for different educational service agencies
during different academic years, the CAOs from all of the schools or educational service agencies must certify your eligibility.
If you need more than one CAO's certification, the additional certifications, containing the information in Section 5, may be
provided on a separate piece of paper and submitted with your completed form.
Return the completed application to the address shown in Section 6. If you are applying for forgiveness of loans that are
held by different loan holders, you must submit a separate application to each loan holder.
SECTION 8: DEFINITIONS

     A teacher is a person who provides direct classroom            and procedures, in one or more of the following areas:
teaching or classroom-type teaching in a non-classroom              physical development, cognitive development,
setting, including special education teachers (see below).          communication development, social or emotional
NOTE: School librarians, guidance counselors, and other             development, or adaptive development.
administrative staff are not considered teachers for the                Physical education means the development of physical
purposes of this loan forgiveness program.                          and motor fitness, fundamental motor skills and patterns,
     Special education means specially designed                     and skills in aquatics, dance, and individual and group
instruction, at no cost to parents, to meet the unique needs        games and sports (including intramural and lifetime sports),
of a child with a disability (see below), including instruction     and includes special physical education, adapted physical
conducted in the classroom, in the home, in hospitals and           education, movement education, and motor development.
institutions, and in other settings; and instruction in physical
education (see below).                                                  An elementary school is a public or nonprofit private
                                                                    school that provides elementary education as determined
     A child with a disability is a child who needs special
                                                                    by state law or, if the school is not in a state, by the
education and related services because the child has an
intellectual disability, a hearing impairment (including            Department.
deafness), a speech or language impairment, a visual                    A secondary school is a public or nonprofit private
impairment (including blindness), a serious emotional               school that provides secondary education as determined by
disturbance, an orthopedic impairment, autism, a traumatic          state law or, if the school is not in a state, by the
brain injury, another health impairment, or a specific              Department.
learning disability. For a child age 3 through 9, the term “a           An educational service agency is a regional public
child with a disability” may, at the discretion of the state and    multiservice agency (not a private organization) authorized
the local educational agency, include a child who needs             by state statute to develop, manage, and provide services or
special education and related services because the child is         programs to local educational agencies (such as public
experiencing developmental delays, as defined by the state          school districts), as defined in section 9101 of the
and as measured by appropriate diagnostic instruments               Elementary and Secondary Education Act of 1965, as
                                                                    amended.

                                                            Page 3 of 8
                       Case 18-17662-LMI
SECTION 8: DEFINITIONS (CONTINUED)                    Doc 147     Filed 07/20/20       Page 4 of 8

    An academic year is:                                               Direct PLUS Loans, Federal PLUS Loans, and any portion
     • One complete school year at the same school or for         of a Direct Consolidation Loan or Federal Consolidation
       the same educational service agency, or                    Loan that paid off a PLUS loan are not eligible for
                                                                  forgiveness.
     • Two complete and consecutive half years at                      The holder of your Direct Loan Program loans is the
       different schools or for different educational service     Department. The holder of your FFEL Program loans may be
       agencies, or                                               a lender, secondary market, guaranty agency, or the
     • Two complete and consecutive half years from               Department. Your loan holder may use a servicer to handle
       different school years at either the same school or        billing and other communications related to your loans.
       for the same educational service agency or at              References to “your loan holder” on this form mean either
       different schools or for different educational service     your loan holder or your servicer.
       agencies.                                                       The chief administrative officer (CAO)is the official
    Half years do not include summer sessions. Two half           who has access to employment records that establish your
years generally fall within a 12-month period. For schools or     eligibility for loan forgiveness in accordance with the
educational service agencies that have a year-round               requirements explained on this form, and who is authorized
program of instruction, a minimum of nine months is               to verify your qualifying employment at a school or by an
considered an academic year.                                      educational service agency. Depending on your employer,
    Full time means the standard used by a state in               the CAO may be a superintendent, a human resources
defining full-time employment as a teacher. If you teach in       official or other school district or educational service agency
more than one school or educational service agency, full          official, or a principal or assistant principal.
time is based on the combination of all of your qualifying             A forbearance is a period of time during which you are
employment.                                                       temporarily not required to make payments or temporarily
    Loans that are eligible for forgiveness are:                  allowed to make smaller payments than previously
                                                                  scheduled, or an extension of time for making payments.
     • Federal Direct Stafford/Ford Loans (Direct                 You are responsible for any interest that accrues on a loan
       Subsidized Loans);                                         during forbearance. If you do not pay the interest that
     • Federal Direct Unsubsidized Stafford/Ford Loans            accrues on the loan, the interest may be capitalized.
       (Direct Unsubsidized Loans);                                    Capitalization is the addition of unpaid interest to the
                                                                  principal balance of your loan. This will increase the
     • Subsidized Federal Stafford Loans;                         principal and total cost of your loan.

     • Unsubsidized Federal Stafford Loans; and

     • Any portion of a Federal Direct Consolidation Loan
       or Federal Consolidation Loan that paid off an
       eligible Direct Subsidized Loan, Direct Unsubsidized
       Loan, Subsidized Federal Stafford Loan, or
       Unsubsidized Federal Stafford Loan.




                                                          Page 4 of 8
                       Case
SECTION 9: DEFINITION OF    18-17662-LMI
                         HIGHLY QUALIFIED              Doc 147     Filed 07/20/20       Page 5 of 8

PUBLIC SCHOOL TEACHERS                                                A teacher of elementary, middle, or secondary
   To be a highly qualified teacher, a teacher of public           school students who is not new to the profession also is
elementary or secondary school students or a teacher               considered highly qualified if the teacher holds at least a
employed by an educational service agency must:                    bachelor's degree and:
     • Have obtained full state certification as a teacher               • Meets the applicable standards of a teacher of
       (including certification obtained through alternative               elementary, middle, or secondary school students
       routes to certification) or passed the state teacher                who is new to the profession; or
       licensing examination, and hold a license to teach in             • Demonstrates competence in all the academic
       that state, except that when used with respect to                   subjects in which the teacher teaches based on a
       teaching in a public charter school, the term “highly               high objective, uniform state standard of evaluation
       qualified teacher” means that the teacher meets the                 that: (1) is set by the state for both grade
       requirements set forth in the state's public charter                appropriate academic subject matter knowledge
       school law; and                                                     and teaching skills; (2) is aligned with challenging
                                                                           state academic content and student academic
     • Not have had certification or licensure requirements
                                                                           achievement standards and developed in
       waived on an emergency, temporary, or provisional
                                                                           consultation with core content specialists, teachers,
       basis.
                                                                           principals, and school administrators; (3) provides
                                                                           objective, coherent information about the teacher's
   In addition, a teacher of elementary school students
                                                                           attainment of core content knowledge in the
who is new to the profession also is considered highly
                                                                           academic subjects in which a teacher teaches; (4) is
qualified if the teacher:
                                                                           applied uniformly to all teachers in the same
     • Holds at least a bachelor's degree; and                             academic subject and the same grade level
     • Has demonstrated, by passing a rigorous state test,                 throughout the state; (5) takes into consideration,
       subject knowledge and teaching skills in reading,                   but is not based primarily on, the time the teacher
       writing, mathematics, and other areas of the basic                  has been teaching in the academic subject; (6) is
       elementary school curriculum (which may consist of                  made available to the public upon request; and (7)
       passing a state-required certification or licensing                 may involve multiple, objective measures of teacher
       test or tests in reading, writing, mathematics, and                 competency.
       other areas of the basic elementary school
                                                                   PRIVATE SCHOOL TEACHERS
       curriculum).
                                                                       To be a highly qualified teacher, a teacher in a private,
   A teacher of middle or secondary school students                non-profit elementary or secondary school who is not a
who is new to the profession also is considered highly             highly qualified teacher as defined above must satisfy
qualified if the teacher:                                          rigorous subject knowledge and skills tests by taking
     • Holds at least a bachelor's degree; and                     competency tests in applicable grade levels and subject
     • Has demonstrated a high level of competency in              areas. The competency tests must be recognized by five or
       each of the academic subjects in which the teacher          more states for the purposes of fulfilling the highly qualified
       teaches by: (1) passing a rigorous state academic           teacher requirements under section 9101 of the Elementary
       subject test in each of the academic subjects in            and Secondary Education Act of 1965. The teacher must also
       which the teacher teaches (which may consist of a           achieve a score on each test that equals or exceeds the
       passing level of performance on a state-required            average passing score for those states.
       certification or licensing test or tests in each of the
       academic subjects in which the teacher teaches); or
       (2) successful completion, in each of the academic
       subjects in which the teacher teaches, of an
       academic major, a graduate degree, coursework
       equivalent to an undergraduate academic major, or
       advanced certification or credentialing.



                                                           Page 5 of 8
SECTION 10: TERMS AND Case 18-17662-LMI
                      CONDITIONS                         Doc 147    Filed 07/20/20      Page 6 of 8
     Under the Teacher Loan Forgiveness Program, if you
teach full time for five consecutive, complete academic                  If your school or educational service agency is included
years at certain elementary and secondary schools or for            in the TCLI Directory for at least one qualifying year of your
certain educational service agencies that serve low-income          teaching service, but does not qualify for inclusion in the
families and meet other qualifications, you may be eligible         TCLI Directory during subsequent years, your subsequent
for forgiveness of up to a combined total of $5,000 or              years of teaching at that school or educational service
$17,500 (as applicable) of principal and interest on your           agency may be counted toward the required five years of
Direct Loan and/or FFEL program loans.                              teaching. Any years of teaching before the school or
                                                                    educational service agency qualified for inclusion in the TCLI
     To qualify for loan forgiveness, you must not have had
                                                                    Directory may not be counted.
an outstanding balance on a Direct Loan or FFEL program
loan on October 1, 1998, or on the date that you obtained a              If you were unable to complete an academic year of
Direct Loan or FFEL program loan after October 1, 1998.             teaching, that year may still be counted toward the required
                                                                    five consecutive, complete academic years if: (1) you
     You are not eligible to receive forgiveness on a
                                                                    completed at least one-half of the academic year; (2) your
defaulted loan unless you have first made satisfactory
                                                                    employer considers you to have fulfilled your contract
repayment arrangements with the holder of the defaulted
                                                                    requirements for the academic year for the purposes of
loan.
                                                                    salary increases, tenure, and retirement; and (3) you were
     Any loan for which you are seeking forgiveness must            unable to complete the academic year because: (A) you
have been made before the end of your five consecutive,             returned to postsecondary education, on at least a half-time
complete academic years of qualifying teaching service.             basis, in an area of study directly related to the performance
     You may not receive benefits through the AmeriCorps            of the teaching service described above; (B) you had a
Program under Subtitle D of Title 1 of the National and             condition covered under the Family and Medical Leave Act
Community Service Act of 1990 or loan forgiveness under             of 1993 (FMLA); or (C) you were called or ordered to active
the Direct Loan Public Service Loan Forgiveness Program for         duty status for more than 30 days as a member of a reserve
the same period of teaching service for which you receive           component of the Armed Forces.
forgiveness under this Teacher Loan Forgiveness Program.                 Absence due to a period of postsecondary education, a
     You must have been employed as a full-time teacher for         condition covered under the FMLA, or active duty service,
five consecutive, complete academic years at an elementary          including the time needed for you to resume teaching no
or secondary school or for an educational service agency            later than the beginning of the next regularly scheduled
that is listed in the Annual Directory of Designated Low-           academic year, is not considered a break in the required five
Income Schools for Teacher Cancellation Benefits (TCLI              consecutive, complete academic years.
Directory). The TCLI Directory is available online at                    You may qualify for forgiveness based on qualifying
StudentLoans.gov/myDirectLoan/tcli.action. If this directory        teaching service at any combination of eligible elementary
is not available before May 1 of any year, the previous year's      schools, secondary schools, or educational service agencies.
directory may be used. To qualify for inclusion in the TCLI
                                                                         Teaching at an eligible elementary or secondary school
Directory, a school or educational service agency must: (1)
                                                                    may be counted only if at least one of the five years of
be in a school district that qualifies for funds under Title 1 of
                                                                    teaching was after the 1997 - 1998 academic year.
the Elementary and Secondary Education Act of 1965, as
amended; and (2) have been selected by the Department                    Teaching for an eligible educational service agency may
based on a determination that more than 30% of the                  be counted only if the consecutive five-year period includes
school's or educational service agency's total enrollment is        qualifying service for an eligible educational service agency
made up of children who qualify for services provided under         performed after the 2007 - 2008 academic year.
Title 1.
     All elementary and secondary schools operated by the
Bureau of Indian Education (BIE) or operated on Indian
reservations by Indian tribal groups under contract with the
BIE qualify as schools serving low-income students.




                                                            Page 6 of 8
SECTION 10: TERMS AND Case 18-17662-LMI
                      CONDITIONS          Doc 147
                                 (CONTINUED)                    Filed 07/20/20      Page 7 of 8

     You may receive up to $5,000 in loan forgiveness if you             You are not eligible for forgiveness of more than a
were a highly qualified full-time teacher for elementary or     combined total of $5,000 or $17,500 (as applicable) of
secondary school students or (only if your qualifying           principal and interest of your Direct Loan and/or FFEL
teaching service began before October 30, 2004) you were        program loans. You must repay any loan balance that
(1) a full-time teacher for elementary school students and      remains after forgiveness has been granted.
you demonstrated knowledge and teaching skills in                        Unless you instruct your loan holder otherwise, the
reading, writing, mathematics, and other areas of the           forgiveness amount will be applied to your loans in the
elementary school curriculum, or (2) a full-time teacher for    following order: (1) Direct Unsubsidized Loans or
secondary school students and you taught in a subject area      unsubsidized Federal Stafford Loans, (2) Direct Subsidized
that was relevant to your academic major.                       Loans or subsidized Federal Stafford Loans, and (3) Direct
     You may receive up to $17,500 in loan forgiveness if       Unsubsidized Consolidation Loans, Direct Subsidized
you were (1) a highly qualified full-time teacher of            Consolidation Loans, or Federal Consolidation Loans.
mathematics or science to secondary school students; or (2)              If you are determined to be eligible for loan
a highly qualified full-time special education teacher whose    forgiveness under this program, your loan holder will not
primary responsibility was to provide special education to      refund any payments that you made or that were made on
children with disabilities, and you taught children with        your behalf before the determination of eligibility.
disabilities that corresponded to your area of special                   If you receive loan forgiveness based on any false,
education training and have demonstrated knowledge and          fictitious, or fraudulent statements that you make on this
teaching skills in the content areas of the curriculum that     form or on any accompanying documents, you may be
you taught.                                                     required to repay the amount forgiven and you may be
                                                                subject to civil and criminal penalties under applicable
                                                                federal law.




                                                        Page 7 of 8
SECTION 11: IMPORTANTCase 18-17662-LMI
                     NOTICES                            Doc 147     Filed 07/20/20      Page 8 of 8

   Privacy Act Notice. The Privacy Act of 1974 (5 U.S.C.                 To assist program administrators with tracking refunds
552a) requires that the following notice be provided to you:        and cancellations, disclosures may be made to guaranty
    The authorities for collecting the requested information        agencies, to financial and educational institutions, or to
from and about you are 428(b)(2)(A) et seq. and 451 et seq. of      federal or state agencies. To provide a standardized method
the Higher Education Act of 1965, as amended (20 U.S.C.             for educational institutions to efficiently submit student
1078(b)(2)(A) et seq. and 20 U.S.C. 1087a et seq.) and the          enrollment statuses, disclosures may be made to guaranty
authority for collecting and using your Social Security             agencies or to financial and educational institutions. To
Number (SSN) is 484(a)(4) of the HEA (20 U.S.C. 1091(a)(4)).        counsel you in repayment efforts, disclosures may be made
Participating in the Federal Family Education Loan (FFEL)           to guaranty agencies, to financial and educational
Program or the William D. Ford Federal Direct Loan (Direct          institutions, or to federal, state, or local agencies.
Loan) Program and giving us your SSN are voluntary, but                 In the event of litigation, we may send records to the
you must provide the requested information, including your          Department of Justice, a court, adjudicative body, counsel,
SSN, to participate.                                                party, or witness if the disclosure is relevant and necessary
     The principal purposes for collecting the information on       to the litigation. If this information, either alone or with
this form, including your SSN, are to verify your identity, to      other information, indicates a potential violation of law, we
determine your eligibility to receive a loan or a benefit on a      may send it to the appropriate authority for action. We may
loan (such as a deferment, forbearance, discharge, or               send information to members of Congress if you ask them
forgiveness) under the FFEL and/or Direct Loan Programs, to         to help you with federal student aid questions. In
permit the servicing of your loans, and, if it becomes              circumstances involving employment complaints,
necessary, to locate you and to collect and report on your          grievances, or disciplinary actions, we may disclose relevant
loans if your loans become delinquent or default. We also           records to adjudicate or investigate the issues. If provided
use your SSN as an account identifier and to permit you to          for by a collective bargaining agreement, we may disclose
access your account information electronically.                     records to a labor organization recognized under 5 U.S.C.
                                                                    Chapter 71. Disclosures may be made to qualified
     The information in your file may be disclosed, on a case-      researchers under Privacy Act safeguards.
by-case basis or under a computer matching program, to
third parties as authorized under routine uses in the                    Paperwork Reduction Notice. According to the
appropriate systems of records notices. The routine uses of         Paperwork Reduction Act of 1995, no persons are required
this information include, but are not limited to, its disclosure    to respond to a collection of information unless it displays a
to federal, state, or local agencies, to private parties such as    valid OMB control number. The valid OMB control number
relatives, present and former employers, business and               for this information collection is 1845-0059. Public reporting
personal associates, to consumer reporting agencies, to             burden for this collection of information is estimated to
financial and educational institutions, and to guaranty             average 20 minutes (0.33 hours) per response, including
agencies in order to verify your identity, to determine your        time for reviewing instructions, searching existing data
eligibility to receive a loan or a benefit on a loan, to permit     sources, gathering and maintaining the data needed, and
the servicing or collection of your loans, to enforce the           completing and reviewing the information collection. The
terms of the loans, to investigate possible fraud and to verify     obligation to respond to this collection is required to obtain
compliance with federal student financial aid program               a benefit in accordance with 34 CFR 682.216(f)(1) and 34
regulations, or to locate you if you become delinquent in           CFR 685.217(e)(1). If you have comments or concerns
your loan payments or if you default. To provide default rate       regarding the status of your individual submission of
calculations, disclosures may be made to guaranty agencies,         this form, contact your loan holder at the address shown
to financial and educational institutions, or to state              in Section 6.
agencies. To provide financial aid history information,
disclosures may be made to educational institutions.




                                                            Page 8 of 8
